Citation Nr: 0010958	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of the back.  

2.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected post traumatic stress 
disorder.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected post traumatic 
stress disorder.

4.  Entitlement to an initial evaluation greater than 
50 percent for post traumatic stress disorder. 

5.  Entitlement to an increased rating for nummular eczema, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wound to the left hip with retained foreign bodies, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right hip, thigh, and buttock, with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

8.  Entitlement to a compensable rating for residuals of 
shell fragment wound to the left back.

9.  Entitlement to a compensable rating for residuals of 
shell fragment wound to the right arm.  

10.  Entitlement to a compensable rating for hemorrhoids.

11.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1988 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which denied evaluations in excess of 10 percent for 
residuals of shell fragment wound to the left hip with 
retained foreign bodies, and residuals of shell fragment 
wound to the right thigh and hip with retained foreign 
bodies, and for dermatitis of the left foot and ankle.  In 
March 1989 the veteran withdrew his appeal of the May 1988 
denial of increased rating for his service-connected skin 
disorder.  The appeal also arises from the October 1989 
rating decision of the RO in Newark, New Jersey, which 
granted service connection for post traumatic stress disorder 
(PTSD) evaluated as 30 percent disabling, and denied 
compensable ratings for the residuals of shrapnel wounds of 
the left back and right upper arm.  The October 1989 rating 
action also denied entitlement to service connection for the 
residuals of a fracture of the lumbosacral spine claimed as 
secondary to the shrapnel wound of the left back.  

The appeal also arises from the April 1991 rating decision 
which denied service connection for obesity, claimed as 
secondary to service-connected PTSD, and the November 1992 
rating decision which denied service connection for sleep 
apnea, claimed as secondary to service-connected PTSD.  In 
January 1994 the RO increased the evaluation of PTSD to 
50 percent.  Finally, the appeal arises from the August 1995 
rating decision which denied a compensable evaluation for 
service-connected hemorrhoids, and a rating greater than 
30 percent for service-connected skin disability, and also 
denied the veteran's claim of entitlement to a total rating 
based upon individual unemployability due to service-
connected disability.  

The record reflects that the veteran has raised several 
additional claims of entitlement to service connection for 
disabilities of the left chest, left arm, left thigh, alcohol 
abuse claimed as secondary to PTSD and disabilities of the 
bilateral knees and feet, claimed as secondary to PTSD, as 
well as service connection for pancreatitis and paragraph 29 
benefits for hospitalization related to that disorder.  It is 
also noted that in June 1994 the veteran claimed that a clear 
and unmistakable error had occurred in the original rating 
decision, with regard to the evaluation of disabilities of 
the right arm and upper left back.  Inasmuch as those issues 
have not been adjudicated by the agency of original 
jurisdiction and are not "inextricably intertwined" with the 
issues currently on appeal, they will not be addressed 
herein, but are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The record reflects medical evidence of debilitating 
obesity.  

2.  VA medical evidence shows that the veteran's obesity 
results from compulsive overeating caused by his service-
connected PTSD.

3.  The record reflects private and VA medical evidence of 
moderate obstructive sleep apnea.  

4.  The record reflects a private medical opinion indicating 
that the veteran's obesity is partially or completely 
responsible for the veteran's propensity to sleep apnea.  

5.  Service medical records reflect that the veteran 
sustained a shell fragment wound to the back.  

6.  The record reflects current medical evidence of 
degenerative joint disease of the lumbar spine.  

7.  Current VA medical evidence reflects a diagnosis of 
remote injury to the back with a report of a fracture having 
occurred in 1965, with some degenerative disease in the 
lumbar spine.  

8.  Post traumatic stress disorder is productive of 
unemployability since the time of the veteran's resignation 
of employment.  

9.  Prior to his resignation of employment PTSD was 
manifested by difficulty in adapting to stressful 
circumstances such as his workplace, judgment impaired under  
stress, significant depression and psychoneurotic symptoms 
resulting in reduced efficiency levels and considerable 
industrial impairment.


CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for obesity 
as proximately due to or the result of service-connected 
PTSD. 38 C.F.R. § 3.310(a)(1999).

2.  The claim of entitlement to service connection for sleep 
apnea as proximal to service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310; Jones 
v. Brown, 7 Vet.App. 134 (1995).

3.  The claim of entitlement to service connection for 
residuals of compression fracture of the lumbar spine is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

4.  Prior to the veteran's resignation of employment post 
traumatic stress disorder was not more than 50 percent 
disabling in accordance with any applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.132, Code 9411 
(1996), and 4.130, Code 9411 (1999). 

5.  Post traumatic stress disorder is 100 percent disabling 
since the veteran's resignation of employment. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, and 4.132, Code 9411 (1996). 

6.  The claim for a total rating based upon individual 
unemployability due to service-connected disability, as it 
applies to the period after the effective date of the 
assignment of a schedular 100 percent rating for PTSD , lacks 
legal merit. 38 U.S.C.A. § 4.16 (1999); Sabonis v. Brown, 
6 Vet.App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Disability which is 
proximately due to or the result of a service connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (1998).  This 
regulation has also been interpreted by the Court to apply to 
those situations where a nonservice connected disability is 
being aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

With regard to secondary service connection a well-grounded 
claim requires competent medical evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disorder.  Jones v. Brown, 7 Vet.App. 
134 (1995).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

The medical evidence in this case reflects that the veteran 
suffers from debilitating obesity.  At his July 1993 personal 
hearing at the Newark RO, the veteran testified that the 
condition interfered with ambulation, stair climbing, or even 
getting in and out of a vehicle "or just opening and closing 
his hip."  He also noted shortness of breath and swelling in 
the lower extremities which the veteran attributed to his 
obesity.  The record shows that when disability benefits were 
awarded by the Social Security Administration (SSA) in June 
1994, the primary diagnosis listed was obesity, with PTSD 
also listed as the secondary diagnosis.  A VA medical 
statement dated in February 1991 reflects that the veteran 
was in treatment for PTSD.  In the opinion of the veteran's 
physician, he had a 25 year history of insomnia as a direct 
result of his service-connected condition for which 
compulsive eating has become associated as a secondary 
condition, leading to the veteran's obesity.  It was reported 
that he overate markedly due to anxiety, tension and 
insomnia, and his participation in several weight loss 
programs had failed to provide any results.  In view of this 
medical opinion linking the disabling condition to the 
service-connected psychiatric disability, the evidence 
reflects a plausible claim for secondary service connection 
for obesity as proximal to PTSD.  Moreover, additional 
evidence shows that in August 1994 the veteran's treating 
psychotherapist reported that the veteran overate huge 
amounts of food because he was depressed and unable to sleep.  
In the absence of any evidence to the contrary, the evidence 
cited above supports the conclusion that the veteran's 
service-connected psychiatric disability is the cause of his 
disabling obesity.  Accordingly service connection is 
warranted for obesity as secondary to PTSD.

Also of record is medical evidence, both VA and private, 
reflecting moderate obstructive sleep apnea demonstrated on 
studies conducted in May 1991 to June 1991.  In a July 1991 
report the private medical doctor and psychologist who 
conducted the tests which resulted in this diagnosis, opined 
that significant weight reduction would lead to a partial or 
complete relief of the veteran's propensity to apnea.  When 
their statement is viewed in conjunction with the medical 
evidence demonstrating that the veteran's obesity results 
from his service-connected PTSD, and the evidence is 
construed in the manner most favorable to the veteran, the 
veteran's claim for service connection for sleep apnea, as 
secondary to PTSD is well-grounded and subject to further 
development on remand. 

The veteran also claims service connection for the residuals 
of a compression fracture to the back.  Service medical 
records reflect that he sustained a shell fragment wound to 
the back.  Current medical evidence reflects minimal 
degenerative joint disease of the lumbar spine.  Thus the 
first two elements of a plausible service connection claim, 
injury in service and current medical diagnosis are 
presented.  Also of record are VA medical reports dated in 
1989 reflecting a diagnosis of old, slight compression 
fracture of the L1, and a 1995 VA examination report with the 
diagnosis of remote injury to the back with a report of a 
fracture having occurred in 1965, with some degenerative 
disease in the lumbar spine.  When the 1995 statement is 
presumed credible for purposes of well-groundedness, and 
construed in the manner most favorable to the veteran, the 
final element of a plausible claim, a medical nexus is 
presented.  Accordingly, the veteran's claim for service 
connection for residuals of a compression fracture of the 
back also is well-grounded. 

Entitlement to an Increased Evaluation for PTSD 

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In general, disability evaluations are 
assigned by applying a schedule of ratings which represent, 
as far as can practicably be determined, the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Fenderson v. 
West, 12 Vet. App. 119 (1999) the Court found that the 
"present level" rule, set out in Francisco, is not 
applicable to original ratings.  The significance of this 
distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  38 C.F.R. § 4.3 
requires VA to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  In 
accordance with 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's appeal, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VAOPGCPREC. 11-97.  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a 50 percent disability evaluation is for 
assignment where the ability to establish or maintain 
effective and wholesome relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. 

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  In the 
case of Johnson v. Brown, 7 Vet. App. 95 (1994), the United 
States Court of Veteran's Appeals (Court) concluded that 
should the Board determine that any one of the three 
independent criteria listed in Diagnostic Code 9411 has been 
met, then a 100 percent rating should be assigned under the 
old criteria. 

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.

In this case, the record reflects that on VA examination 
conducted in August 1989 the veteran was diagnosed with PTSD.  
At that time he related his history of service in Vietnam 
where he directly witnessed casualties and also sustained 
wounds himself.  He reported that since returning from 
Vietnam he had noted interrupted sleep and recurrent 
nightmares of combat events, as well as waking flashbacks, 
which were both spontaneous and environmentally precipitated 
and occurred 3 to 4 times weekly.  His complaints also 
included social withdrawal, irritability, difficulty with 
concentration, and stress intolerance, becoming agitated with 
minimal provocation.  The veteran stated that he had a good 
employment record in spite of his symptoms.  The report of 
the examiner's findings is partially legible.  The veteran 
was noted to be tense in his affect and depressed.  There 
were no thought or perceptual disorders, and memory and 
concentration were assessed as intact.  Insight was 
considered poor and judgment was compromised under stress.  

The veteran testified before the hearing officer at the 
Newark RO in February 1991.  At that time he related that 
since separation from service he had experienced insomnia 
which he attributed to PTSD.  Reportedly he slept only two to 
three hours per night, with some relief from medication 
prescribed for his psychiatric disability.  His treatment 
also included weekly psychotherapy sessions.  He further 
noted recurrent nightmares related to the events in which he 
was wounded in service and to those occasions when he had 
witnessed others being injured.  Waking flashbacks were again 
reported.  The veteran complained of irritability and 
depression, admitting to suicidal thoughts on one occasion 
without plans.  In response to questioning he indicated his 
work evaluations had been good; however he admitted that he 
had fallen behind in his certification program for his jog 
with the Disabled American Veterans, due to his difficulty 
with memory and retention.  He acknowledged complaints of 
rigidity from his children, and suppressed hostility on his 
own part, as well as distrust of the government.  He felt he 
had low self esteem and difficulty establishing 
relationships.  The veteran asserted that his obesity was 
caused by PTSD, because the insomnia which he attributed to 
his psychiatric disability, caused him to overeat to make 
himself sleepy.  He described his eating as compulsive and 
said that his psychiatrist had told him his obesity was 
related to his tension, anxiety and insomnia.  

The report of his April 1992 VA examination reflects that the 
veteran complained of severe mental distress and reported 
that his symptoms caused him to be socially withdrawn.  He 
admitted a history of alcohol abuse.  With regard to his 
employment with the Disabled American Veterans the veteran 
reported that he had lapses of concentration which prevented 
him from keeping up with his work.  He said he had been told 
he might lose his job.  He described severe sleep 
disturbances, including night sweats and combat nightmares.  
He reportedly slept only two hours a night.  He also noted 
sleep apnea.  In addition to impaired concentration the 
veteran complained of excessive fatigue.  He reported 
intrusive memories and spontaneous waking flashbacks of 
combat.  He suffered from persistent anxiety and depression 
and an exaggerated startle reaction to loud noises.  
Objective examination indicated the veteran was significantly 
depressed.  Paranoid persecutory ideation was expressed, and 
there were ideas of reference.  Memory and concentration were 
impaired.  The veteran's insight was poor and his judgment 
was assessed as adequate for rating purposes.  The diagnosis 
was chronic, severe, PTSD.

When the veteran testified at his July 1993 hearing at the 
Newark RO, he admitted to occasional suicidal ideation.  He 
noted his doctor had told him his excessive eating was an 
attempt to harm himself.  Despite his testimony at an earlier 
hearing the veteran acknowledged that his work evaluations 
had not been good for some time.  He said that his supervisor 
was assisting with the workload, and scrutinizing the 
veteran's work, due to his lapses of concentration and 
memory.  The veteran said that his doctors had advised him to 
stop working.  

On VA psychiatric examination in September 1993 the veteran 
reported that he encountered difficulty and loss of 
efficiency on his job as a national service officer for the 
Disabled American Veterans due to impaired concentration, and 
memory problems.  He also related that he had no friends and 
was estranged from family members.  He was stress intolerant, 
frequently irritated, and easily agitated by minor 
provocation.  As a result he isolated himself for fear of 
becoming violent.  The veteran admitted to feeling paranoid 
and feared that he would die during his sleep.  He related 
that he experienced frequent flashbacks, occurring 30 times a 
week, and reported he experienced a severe startle response 
to loud noises.  The veteran also admitted using alcohol to 
stay calm after work.  On objective examination the veteran 
was depressed.  Psychomotor activity was reduced and his 
response time was prolonged.  Speech production was sparse 
and nonspontaneous.  Paranoid persecutory ideation was 
expressed.  Although his memory was intact, his concentration 
was impaired.  Insight was poor and his judgment was 
compromised under stress.  The diagnoses were PTSD chronic, 
and depressive disorder, secondary to PTSD.

VA outpatient treatment records dated in March 1993 to July 
1994 reflect ongoing therapy and medication for PTSD to 
include symptoms of depression and anxiety with intrusive 
thoughts of stressful events in Vietnam.  The latter were 
particularly problematic at the anniversary of dates when the 
veteran had sustained combat wounds, and were aggravated by 
his contact with other veterans who reported similar 
experiences.  The veteran continued to complain of difficulty 
with memory and concentration, as well as work stress.  A 
neuropsychological consultation conducted in June 1994 
disclosed that his attention span was mildly foreshortened 
and concentration was average.  With regard to memory the 
veteran's verbal learning for acquisition of five words was 
severely impaired.  On other memory tests the veteran scored 
at least in the average range.  The overall diagnostic 
impression was mild neuropsychological dysfunction considered 
likely to be secondary to the veteran's PTSD and depression.  
A progress note dated June 21, 1994, reflects the assertion 
of the treating psychologist that the veteran had decided to 
retire at the urging of his therapist and his treating 
psychiatrist.  During the period reflected by the treatment 
records the veteran failed to control his weight, but the 
examiner noted that he maintained a neat appearance and 
purchased new clothing as needed to accommodate his increased 
size.  

In a statement signed in June 1994 the veteran's treating 
psychiatrist wrote that the veteran's service-connected PTSD 
and related physical problems had become severe, and the 
veteran was no longer able to work.  Also of record is a copy 
of the veteran's resignation from his position with the 
Disabled American Veterans, effective June 24, 1994, in which 
he cited his physical problems, work related stress and his 
involvement with other veterans.   

When the veteran appeared for VA psychiatric examination in 
July 1994 he reported that his symptoms had worsened 
significantly.  He said that severe depression had caused him 
to leave his job.  He had reportedly been abusing alcohol and 
was unable to concentrate on his work.  His work efficiency 
was poor.  He could not tolerate the stress of the job and 
the pressure from his supervisor.  He had become 
progressively isolated, both socially and from his family, 
and was currently residing at a mens' shelter.  He had 
reportedly left home due to his fear that he would become 
violent.  On objective examination the veteran appeared to be 
very fatigued.  His affect was constricted and his mood 
depressed, at times tearful.  Paranoid persecutory ideation 
was expressed.  There were ideas of reference.  His memory 
was intact, but concentration was impaired.  The veteran had 
to be refocused several times during the interview.  His 
insight was poor and judgment was compromised under stress.  
The diagnoses were PTSD, chronic, major depressive disorder 
with psychotic features, and alcohol abuse.  

Also of record are VA medical statements signed by the 
veteran's treating psychiatrist and his psychologist and 
dated in August 1994.  His psychiatrist wrote that since 1989 
the veteran had gained 140 pounds and was suffering from 
sleep apnea.  Due to the latter condition the type of 
medication the veteran was able to use was restricted to 
those which were mild and did not significantly relieve his 
symptoms of depression and anxiety.  He was self medicating 
with alcohol and also overeating huge amounts of food because 
he was depressed and unable to sleep.  Treatment was 
ineffective.  The veteran was unable to work at any job at 
the time of the statement and was considered to be 
unemployable in the future.  His last job with Disabled 
American Veterans had produced increased depression and 
stress.  The diagnoses were PTSD, major depression, sleep 
apnea, and obesity.  The veteran's psychologist noted his 
treatment included individual psychotherapy and medication.  
He reported that the veteran had been advised to terminate 
his employment due to stress related to PTSD.  His 
psychologist had also recommended that the veteran not seek 
new employment in the foreseeable future.  In an additional 
statement dated in March 1995 the veteran's psychologist 
related that at the time the veteran left his position with 
the Disabled American Veterans not only had that job become 
too stressful for him, but it had become clear that the 
veteran was having a hard time maintaining the stable 
discipline necessary for employment, troubled as he was by 
the symptoms of PTSD, which included sleep disturbances, 
isolation, intrusive thoughts of combat trauma, and stress 
related to everyday travel and dealing with other people.  He 
was isolated from family and friends and any kind of work was 
too stressful for the veteran for the immediate future.  

On neuropsychological reevaluation conducted in February 1995 
the veteran's overall neuropsychological dysfunction had 
worsened to the level of moderate impairment.  Also of record 
is a partial report of a VA psychiatric examination conducted 
in July 1995.  According to the veteran's reports his 
disability had significantly worsened since his previous 
examination.  He had not worked for approximately one year 
due to his psychiatric symptoms.  He continued to isolate 
himself, socially and with regard to his family members.  VA 
outpatient treatment records reflect ongoing treatment for 
PTSD through December 1996.  

When the veteran testified at his personal hearing at the 
Hartford RO in July 1997 he related that prior to leaving his 
job at the Disabled American Veterans, his work was affected 
by difficulty with concentration and memory which he 
attributed to PTSD.  Reportedly his work reflected errors in 
spelling and writing.  He stated that his psychiatrist had 
urged him to leave as early as 1993, but the veteran wanted 
to remain employed longer until his daughter finished school.  

The veteran's treating psychologist and psychiatrist have 
clearly opined that he has been unemployable due to severe 
and chronic PTSD since the time of his resignation of 
employment.  There is no medical opinion of record to the 
contrary.  Accordingly, the Board finds that the evidence 
supports the assignment of a 100 percent rating for PTSD, 
from that time, under the regulations in effect prior to 
November 7, 1996.

Prior to his resignation of employment the record does not 
reflect the criteria for an increased rating under either the 
rating criteria previously in effect or the newly amended 
regulations.  On application of the revised regulations to 
the pertinent evidence, it is clear that the record does not 
reflect the criteria for a 100 percent rating, which require 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
fact there is no evidence of the symptoms of the severely 
cited.  

With regard to the criteria for a 70 percent rating, the 
record reflects that the veteran experienced difficulty in 
adapting to stressful circumstances such as his workplace.  
He also exhibited symptoms of significant depression during 
some of the pertinent period, which affected his ability for 
efficient and effective functioning.  However, he is not 
shown to have had deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to the 
types of symptoms cited.  His judgment was considered to be 
compromised under stress, but was also assessed as adequate 
for VA purposes.  Although the veteran acknowledged 
occasional suicidal thinking, such thoughts were not shown to 
be a continuous or significant impediment to his industrial 
functioning during the relevant period.  The veteran was 
noted to have sparse and nonspontaneous speech in September 
1993, but there is no evidence that his speech was 
intermittently illogical, obscure, or irrelevant.  He 
complained of irritability and easy agitation, but the 
problem described falls short of impaired impulse control, 
such as unprovoked irritability with periods of violence.  In 
fact there is no evidence that the veteran ever acted in 
violence toward his family or in the workplace.  Despite his 
out of control weight problem the veteran maintained his 
personal appearance and hygiene during the pertinent period.  
The difficulties he reported with personal relationships are 
not shown to amount to the inability to establish and 
maintain effective relationships.  There is no evidence of 
spatial disorientation or obsessional rituals interfering 
with routine activities.  

Rather, the evidence reflecting the manifestations of PTSD 
during the pertinent period more nearly approximates the 
criteria for a 50 percent rating, under the amended 
regulations, which include occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  An increased rating is not warranted under 
the revised criteria.  

Similarly, under the regulations in effect prior to November 
1996, the manifestations of the veteran's service-connected 
psychiatric disability most nearly reflect the criteria for a 
50 percent rating which require psychoneurotic symptoms 
productive of reduced flexibility and efficiency levels 
resulting in considerable industrial impairment, warranting a 
50 percent evaluation.  In view of the veteran's continued 
full time employment, the record does not demonstrate that 
his service-connected disability was of such severity and 
persistence as to cause severe impairment of the ability to 
obtain and retain employment.  Similarly, the criteria for a 
100 percent rating were not demonstrated by the medical 
evidence of record.  Not only was the veteran not 
demonstrably unemployable, but the evidence did not reflect 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, the 
medical evidence does not create a reasonable doubt regarding 
the level of this disability.  The evidence does not reflect 
the presence of more severe symptomatology such as would 
warrant a higher evaluation during the period at issue.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected PTSD prior to his 
resignation of employment.

Entitlement to a Total Rating Based on Individual 
Unemployability

With regard to the veteran's claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disability applicable regulations provide that a 
total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  In this case 
the veteran is not eligible for a total rating based upon 
individual unemployability from the time of his resignation 
of employment, because he is entitled to a 100 percent 
schedular rating for his service-connected PTSD. (38 C.F.R. 
§ 4.16(a) (1999); Vettese v. Brown, 7 Vet.App. 31, 34-35 
(1994) ("claim for total rating based upon individual 
unemployability due to service-connected disability 
presupposes that the rating for the condition is less than 
100 [percent]").  This is a case in which the law is 
dispositive, and the appeal must therefore be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  However, it still 
must be considered whether the criteria for a finding of 
total disability based on individual unemployability due to 
service-connected disability were met prior to the effective 
date of the 100 percent rating for PTSD.


ORDER

Service connection is granted for obesity as proximal to 
PTSD.

A 100 percent rating is granted for PTSD from the time of the 
veteran's resignation of employment.

A rating greater than 50 percent for PTSD is denied prior to 
the time of the veteran's resignation of employment.

The claims of entitlement to service connection for residuals 
of a compression fracture of the lumbar spine, and for sleep 
apnea as proximal to PTSD are well grounded.  To this extent 
only, those appeals are granted.

The claim for a total rating based upon individual 
unemployability due to service-connected disability as it 
applies to the period after the effective date of the 
assignment of a schedular 100 percent rating for PTSD, is 
denied as lacking in legal merit.  


REMAND

The veteran has indicated his intention to appeal the denial 
of a rating greater than 30 percent for his service-connected 
skin disability, nummular eczema.  In response to his notice 
of disagreement received in September 1995, that issue, along 
with other issues, was addressed by the RO in the 
supplemental statement of the case dated in March 1998.  By 
letter dated in April 1998 the veteran was advised that no 
reply was necessary at that time if he felt he had made his 
position clear.  It was also stated that his records would be 
forwarded to the Board, provided the veteran had filed a 
timely substantive appeal.  In view of the possibly 
misleading statements set forth in that letter, it is 
determined that the veteran should not be prejudiced by any 
confusion which may have ensued.  Thus he should be provided 
a further opportunity to perfect his appeal of the issue.  

Because the claims of entitlement to service connection for 
residuals of a compression fracture of the back and sleep 
apnea are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's claims for increased rating of the residuals of 
shell fragment wounds affecting the left hip, left back, 
right arm, and right hip, thigh, and buttock, also are well 
grounded.  In this regard the record reflects considerable 
medical treatment for symptoms referable to the back, both 
hips, and right upper extremity, with various assessments, to 
include myofascial pain syndrome, degenerative joint disease 
of the lumbar spine with radiculopathy, right trochanter 
bursitis, mild median nerve entrapment, and right ulnar 
neuropathy of unknown etiology.  It is not clear to what 
extent the symptoms and findings reflected in the medical 
reports are related to the service-connected injuries.  The 
situation is complicated by the fact that, although the 
veteran has undergone several related VA examinations during 
the pendency of these claims, all but one of the VA examiners 
noted that no medical record was available for review at the 
time of examination.  In this regard it is noted that VA's 
obligation to assist the veteran in the development of 
evidence pertinent to his claim includes the conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In view of the 
foregoing, an additional VA examination is warranted to 
clarify the nature and extent of disability attributable to 
the residuals of shell fragment wounds.

With regard to the evaluation of hemorrhoids the current 
medical evidence reflects Grade I internal hemorrhoids with 
no thrombosis.  Inasmuch as the available findings do not 
sufficiently reflect the applicable rating criteria in order 
to allow a fully informed evaluation of the disability, an 
additional examination also will be required in this regard. 
cf. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 
 
2.  The RO should contact the veteran and 
advise him of the need to file a 
substantive appeal in order to perfect 
his appeal of the issue of increased 
rating for skin disability.  The 
applicable period for submission should 
be provided.  

3.  The RO should also request that the 
veteran submit the names and addresses of 
all health care providers, VA or private, 
who have evaluated or treated him for 
sleep apnea, hemorrhoids, residuals of 
compression fracture of the back, and 
residuals of shell fragment wounds since 
July 1995.  In addition he should be 
asked to provide identifying information 
to obtain records of the private medical 
treatment for his back which he received 
shortly after separation from service, as 
described at his February 1991 personal 
hearing.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder. 

4.  Following the completion of the above 
requested development, the veteran should 
be provided thorough VA neurological and 
orthopedic examinations to assess the 
nature and extent of the residuals of his 
shell fragment wound to the back, the 
left hip, the right hip, buttock and 
thigh, and the right upper extremity, as 
well as the etiology and extent of 
degenerative joint disease of the lumbar 
spine.  The examiners must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All special 
tests and x-ray examinations deemed 
necessary should be conducted.  The 
examination report(s) must clearly 
describe all clinical findings and 
diagnoses which are attributable to the 
residuals of the service-connected 
wounds, as distinguished from symptoms 
and findings attributed to any other 
cause.  The following medical opinions 
should be provided based on the medical 
evidence of record.  

a. To the extent that joint 
pathology is under evaluation the 
examiner should be asked to 
determine whether the joint exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

b. Also in this regard, the examiner 
should be asked to express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when 
each joint at issue is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

c. The orthopedic examiner should 
provide an opinion, as to whether it 
is at least as likely as not that 
the veteran has a lumbar spine 
disability manifested by slight 
compression fracture and 
degenerative joint disease, which is 
attributable to the service-
connected shell fragment wound of 
the back.  

All opinions expressed must be supported 
by reference to the medical evidence. 

5.  The veteran should also be provided 
an appropriate VA medical examination to 
assess the etiology of his sleep apnea, 
to clarify the relationship, if any, 
between that condition and his service-
connected PTSD and obesity.  All 
indicated special studies and tests 
should be completed.  The examiner must 
review the claims folder prior to 
evaluating the veteran, and should 
determine, on the basis of available 
medical evidence whether the veteran's 
sleep apnea has been caused or aggravated 
by his service-connected disabilities.  
If the examiner finds that an increase in 
the severity of sleep apnea is 
attributable to service-connected 
disabilities she/he should provide a 
medical opinion as to what level of 
increased disability is attributable to 
that aggravation. All opinions expressed 
must be supported by reference to the 
medical evidence of record.

6.  Finally the veteran should be 
provided a VA examination to determine 
the nature and extent of hemorrhoids 
present.  The examination findings must 
reflect the evaluation criteria, i.e., it 
should be noted whether or not there are 
large or thrombotic, hemorrhoids which 
are irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, 
and whether there is evidence of 
persistent bleeding with secondary 
anemia, or fissures.  

7.  Prior to reviewing the veteran's 
claims the RO should examine the claims 
folder to ensure that all development has 
been accomplished as directed by this 
remand.  

8.  Following the completion of the above 
requested development the RO should 
review the veteran's claim for service 
connection for sleep apnea, as secondary 
to PTSD, in accordance with the 
provisions of 38 C.F.R. § 3.310(a) 
(1999), and the directives set forth by 
the Court in Allen regarding aggravation, 
as well as his claims for service 
connection for residuals of compression 
fracture of the lumbar spine, increased 
ratings for hemorrhoids and the residuals 
of shell fragment wounds, and if 
appropriate increased rating for a skin 
disability.  Each claim must be 
considered on the basis of all evidence 
of record and all applicable law and 
regulations.  The issue of total rating 
based upon individual unemployability 
must also be readjudicated with regard to 
the period prior to the effective date of 
the 100 percent schedular rating for 
PTSD.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals




 


- 1 -


